     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 1 of 52

                                           USDCSDNY     . : •.. - .-..,-
UNITED STATES DISTRICT COURT               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK              ELECTRONlCALLY FILBD
                                           DOC#:
 GATER ASSETS LIMITED,                     DATEF1=-1p=:n=-:----
                    Plaintiff,
                                             16 Civ. 4118 (LAP)
 -against-                                  99 Civ. 11962 (LAP)
AO GAZSNABTRANZIT, AO                        OPINION AND ORDER
MOLDOVAGAZ, and the REPUBLIC OF
MOLDOVA,

                    Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court are a number of motions relating to

Plaintiff-Petitioner Gater Assets Limited's ("Plaintiff")

attempt to enforce an arbitration award against Defendants AO

Moldovagaz ("Moldovagaz") and the Republic of Moldova

("Republic")   (collectively, "Defendants").

     Moldovagaz had previously moved on grounds of lack of

subject matter and personal jurisdiction to vacate a default

judgment entered against it and moved to dismiss a separate

proceeding in which Plaintiff sought to renew the same default

judgment ("the renewal action").       In an order dated September

30, 2018, this Court denied Moldovagaz's motions, although it

reserved judgment on the question of personal jurisdiction

(Order Denying Motion To Dismiss ("September Order"), dated

Sept. 30, 2018 [dkt. no. 108], at 70).       For the reasons

discussed below, the Court now holds that Moldovagaz is an alter

                                   1
         Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 2 of 52



ego of the Republic and therefore is barred from raising any

Fifth Amendment due process objections to personal jurisdiction.

         Separately, the month before this Court's September order,

the Republic appeared and moved to vacate the default judgment

against it (Motion To Vacate Default Judgment, dated Aug. 10,

2018 [dkt. no. 66 in 99-CV-11962 1 ] , at 1) and dismiss the renewal

action (Motion To Dismiss Renewal Complaint For Lack Of Subject

Matter Jurisdiction Under The FSIA And For Improper Venue, dated

Aug. 10, 2018 [dkt. no. 101], at 1) on the grounds of subject

matter jurisdiction and improper venue.           For the reasons

discussed below, both motions are denied.

    I.     Background

         Two sets of facts are necessary for determining the instant

motions - issues regarding the nature of Moldovagaz and issues

relating to the Republic and the underlying arbitration.

           a. Moldovagaz Background

         The energy of Moldova is supplied from Russia with natural

gas.      (Defendant Republic Of Moldova's Consolidated Memorandum

Of Law In Further Support Of Its Motion To Dismiss The Renewal

Complaint And Vacate The Default Judgment And In Opposition To

Plaintiff's Supplemental Briefing On Alter Ego (~Republic

Mem."), dated Feb. 20, 2019 [dkt. no. 129], at 14).             Following



1All docket references are to the renewal action, 16-CV-4118,
unless otherwise stated.
                                       2
        Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 3 of 52



its secession from the Soviet Union, Moldova began incurring

debt for gas purchases to the Russian state energy company,

Gazprom.     The Republic's first formal scheme to pay back these

debts was effected through an entity called Gazsnabtranzit,

which operated gas distribution in Moldova.           (Plaintiff-

Assignee's Supplemental Memorandum Of Law In Opposition To

Defendant AO Moldovagaz's And Defendant Republic Of Moldava's

Motions To Vacate And Motions To Dismiss ("Pl. Mem."), dated

Nov. 30, 2018 [dkt. no. 120], at 4).          Gazprom agreed to accept a

50% stake in Gazsnabtranzit in satisfaction of then-outstanding

debt.     The Republic was obligated to cover Gazprom's share of

the capitalization of Gazsnabtranzit and contributed part but

not all of the property to do so.

        Then in 1997, with the Republic's gas-related debts rising,

Moldovagaz was created as a merger of Gazsnabtranzit and other

Moldovan energy entities.        As stated in the corporate charter,

Moldovagaz was formed for the "reduction of indebtedness" as

well as "to provide consumers of the Republic Moldova .

natural gas and the reliable transit thereof."           Moldovan law

prescribes that Moldovagaz is the vehicle through which the

Ministry of the Economy provides energy to the citizenry.                 (Id.

at 7) .

        Like its arrangement with Gazprom vis-a-vis Gazsnabtranzit,

the Republic was obligated to contribute assets to Moldovagaz.

                                       3
       Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 4 of 52



The Republic contributed assets to Moldovagaz, which were held

by the entities that were merged to create Moldovagaz.            However,

when the Republic contributed those assets, these entities owed

408,740,000 U.S. dollars in debt to Gazprom.          (Id. at 6).    In

July 1999, the Republic paid some of Moldovagaz's debt.             (Id. at

11).    The entity's total debt to Russia as of December 31, 2017

is over $6.7 billion.

       Moldovagaz is a joint stock company and was formed in an

agreement among its three main shareholders, Gazprom, the

Republic, and the Moldovan territory Transnistria.           The Republic

holds 35.33% of Moldovagaz's shares, Gazprom holds 50% plus one

shares of preferred voting stock that allows it to cast a tie-

breaking vote, and Transnistria holds 13.44%.

       Moldovagaz's organizational structure is divided in four:

the General Meeting of Shareholders, the Supervisory Council,

the Management Council ("the Board"), and the Internal Audit

Commission.     The General Meeting elects members of the

Supervisory Council and the Internal Audit Commission.

(Republic Mem. at 18-19).       The General Meeting requires a 90%

majority vote to take most decisions.         The Supervisory Council

consists of six members, two of whom are nominated by the

Republic.     The Board is composed of nine members appointed by

the Supervisory Council.       Decisions of the Board require the

support of seven members.

                                      4
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 5 of 52



     High-ranking Moldovan government officials have been the

chairmen of Moldovagaz in the past.      Moldova's state

representative has the power to submit a "substantiated demand

concerning repeal of [any] decision" that may prejudice the

interests of the Republic.     The Court has previously

characterized such a power as "a state-controlled check on the

prerogative of the majority vote regarding corporate matters."

(September Order at 34).

     With respect to Transnistria, no officials from that region

serve on the Board.    Moldovagaz is required to pay for gas

supplied to its subsidiary in Transnistria to provide gas for

the region.

     The degree to which the Republic controls Moldovagaz's

various agreements is addressed below, but for now it will

suffice to say that the Republic's agreements with Russia and

Gazprom govern many of the economic forces that impact

Moldovagaz.   For instance, the 2001 Moldova-Russia Agreement

established the price that Moldovagaz pays Gazprom, and the 2007

Moldovagaz-Gazprom agreement serves a similar function and was

negotiated by the Republic's Prime Minister and First Vice

Premier.   (Pl Mem. at 10).

       b. The Republic Background

     The background surrounding the arbitral award giving rise

to the default judgment and renewal action was detailed in the

                                    5
            Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 6 of 52



Court's September Order.            (September Order at 2-11).       To situate

the discussion, a brief summary follows.

        On December 30, 1996, Gazsnabtranzit entered into Contract

No. 1 (GM-97) with Gazprom ("the Underlying Contract").                    (Id. at

2).     The Underlying Contract contained an arbitration clause.

(Id. at 4).         On the terms of the agreement, Gazprom would sell

gas to Gazsnabtranzit, which would then deliver the gas to

customers in Moldova.            (Id. at 2).   Gazprom insured itself

against the risk that Gazsnabtranzit would consume gas in excess

of its quarterly allocation.             (Id. at 3).    That risk was

ultimately insured by Lloyds Underwriters (I.C. Agnew and Others

Lloyds Syndicate 672)           ("Lloyds").    (Id.)   When the risk came to

fruition, Lloyds became subrogated to the rights of Gazprom in

the Underlying contract.            (Id. at 3-4).      Lloyds commenced

arbitration proceedings against Gazsnabtranzit and on November

12, 1998, Lloyds secured an arbitration award of $8,548,965 (the

"Arbitration Award" or "Arbitral Award).                (Id. at 4)   The

aforementioned reorganization of Gazsnabtranzit into Moldovagaz

took place shortly prior to the Arbitration Award.

      II.     Legal Standards

              a. Moldovagaz's Personal Jurisdiction Claim

        As the Court previously noted, this is a unique situation

where each side bears some burden.             Moldovagaz bears the burden

of proof on the personal jurisdiction issue it raises in its

                                           6
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 7 of 52



Rule 60(b) (4) motion to vacate the 2000 Judgment, while Gater

bears the burden of proving personal jurisdiction on

Moldovagaz's Rule 12(b) (2) motion to dismiss for lack of

personal jurisdiction.    (Id. at 59).      As discussed below, the

Court must determine whether Moldovagaz is an alter ego of the

Republic.   If it is, then Moldovagaz has no Fifth Amendment due

process claim with respect to personal jurisdiction.          Generally

speaking, Plaintiff would have the burden of proving alter ego.

Hester Int'l Corp. v. Fed. Republic of Nigeria, 879 F.2d 170,

176 (5th Cir. 1989); Baglab, Ltd. v. Johnson Matthey Bankers,

Ltd., 665 F.Supp. 289, 294    (S.D.N.Y. 1987).      Given the unique

procedural posture where each side bears the burden in the

different actions, the Court will proceed without invoking

burdens of proof in either action.          Plaintiff would prevail

regardless of whether or not it bore the burden.

       b. Subject Matter Jurisdiction Over the Republic

     The Foreign Sovereign Immunities Act (FSIA) is the "sole

basis" for obtaining jurisdiction over foreign sovereigns in

American courts.   Argentine Republic v. Amerada Hess Shipping

Corp., 488 U.S. 428, 434    (1989).       "Once the defendant presents

prima facie evidence that it is a foreign sovereign, the burden

falls on the plaintiff to establish by a preponderance of the

evidence that an exception under the FSIA permits jurisdiction




                                      7
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 8 of 52



over the foreign sovereign."     Swarna v. Al-Awadi,     622 F.3d 123,

143 (2d Cir. 2010).

     Jurisdictional questions under the FSIA are determined

under federal law.     Karaha Bodas Co., LLC v. Perusahaan

Pertambangan Minyak Dan Gas Bumi Negara ("Pertamina"), 313 F.3d

70, 85 (2d Cir. 2002).     This Court had previously applied U.S.

federal law in interpreting the underlying arbitration and its

relevance to the FSIA and will do so here as well.         (September

Order at 47-48).     As Plaintiff points out, the result would be

the same under either Moldovan or Russian law.         (Plaintiff's

Second Supplemental Memorandum Of Law In Opposition To

Defendant's Motions To Vacate And To Dismiss ("Pl. Sur. Rep."),

dated April 11, 2019 [dkt. no. 140], at 1-2 n.2).

     Rule 12 (b) (1) permits dismissal of a claim for lack of

subject matter jurisdiction.     Fed. R. Civ. P. 12 (b) (1).      A

plaintiff asserting subject matter jurisdiction has

the burden of proving by a preponderance of the evidence that it

exists. See Makarova v. United States, 201 F.3d 110, 113 (2d

Cir. 2000).   "[I]n resolving a motion to dismiss for lack

of subject matter jurisdiction under Rule 12(b) (1), a district

court . . . may refer to evidence outside the pleadings."             See

Makarova, 201 F.3d at 113 (citing Kamen v. Am. Tel.        &   Tel.

Co., 791 F.2d 1006, 1011 (2d Cir. 1986)).




                                    8
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 9 of 52



     Rule 60(b) of the Federal Rules of Civil Procedure allows

the Court to grant relief from a final judgment, order, or

proceeding on six distinct grounds, provided the motion is

timely made.   The Republic moves for vacatur of the 2000

Judgment under Rule 60(b), which permits a court to vacate a

final judgment upon a showing of, inter alia, "mistake,

inadvertence, surprise, or excusable neglect," a void judgment,

or "any other reason that justifies relief." Fed. R. Civ. P.

60(b).   Relief under Rule 60(b) "is addressed to the sound

discretion of the district court." State St. Bank        &   Tr. Co. v.

Inversiones Errazuriz Limitada, 374 F.3d 158, 166 (2d Cir. 2004)

(quoting SEC v. McNulty, 137 F.3d 732, 738       (2d Cir. 1998)).

     "Courts generally require that the evidence in support of

the Rule 60(b) motion be 'highly convincing, that a party show

good cause for the failure to act sooner, and that no undue

hardship be imposed on other parties.'"       Ritchie Capital Mgmt.,

LLC v. Coventry First LLC, 2016 WL 6952248, at *3 (S.D.N.Y. Nov.

28, 2016)   (quoting Kotlicky v. U.S. Fid. & Guar. Co., 817 F.2d

6, 9 (2d Cir. 1987)).    "The burden of proof is on the party

seeking relief from judgment."      United States v. Int'l Bhd. of

Teamsters, 247 F.3d 370, 391 (2d Cir. 2001)       (citing Paddington

Partners v. Bouchard, 34 F.3d 1132, 1142 (2d Cir. 1994)).

     "While some courts have stated that when either subject

matter or personal jurisdiction is contested under Rule

                                    9
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 10 of 52



60(b) (4), the burden of proof is properly placed on the party

asserting that jurisdiction existed, . . . others hold that the

burden shifts where the defendant was on notice of the original

proceeding before the entry of default judgment,                "   Grady

v. Grady, 2015 WL 5052663, at *1 (S.D.N.Y. Aug. 26, 2015)

(internal quotation marks and citations omitted).          Courts in

this circuit have employed this burden-shifting mechanism where

a plaintiff would experience "severe prejudice" solely because

the defendant "has chosen to contest jurisdiction after judgment

under Rule 60(b) rather than at the time of trial pursuant to

Rule 12."   Rohm   &   Haas Co. v. Aries, 103 F.R.D. 541, 544

(S.D.N.Y. 1984).

        c. Improper Venue

     "On a motion to dismiss for improper venue under Rule

12 (b) (3), the burden of proof lies with the plaintiff to show

that venue is proper."       NextEngine Inc. v. NextEngine, Inc.,

2019 WL 79019, at *l (S.D.N.Y. Jan. 2, 2019)         (quoting Cartier v.

Micha, Inc., 2007 WL 1187188, at *2 (S.D.N.Y. Apr. 20, 2007);

see also K.A. Holdings Ltd. of NY v. Chagaris, 2009 WL 10685159,

at *5 (S.D.N.Y. Nov. 13, 2009)      ("On a motion to dismiss for

improper venue, the plaintiff has the burden of establishing

that it has chosen a proper venue.").         "Unless the court holds

an evidentiary hearing, however,         'the plaintiff need only make a

prima facie showing of venue.'"      NextEngine Inc., 2019 WL 79019,

                                    10
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 11 of 52



at *l (citations omitted).      In determining whether a plaintiff

has met this burden, courts must view "all facts in the light

most favorable to the non-moving party."         TradeComet.com LLC v.

Google, Inc., 647 F.3d 472, 475 (2d Cir. 2011).

  III. Discussion

        a. Personal Jurisdiction Over Moldovagaz

     The Court of Appeals has held that foreign states and their

instrumentalities are not entitled to the Fifth Amendment's Due

Process Clause protections with respect to personal

jurisdiction.    Frontera Res. Azerbaijan Corp. v. State Oil Co.

of Azerbaijan Republic, 582 F.3d 393, 399 (2d Cir. 2009).

Personal jurisdiction over Moldovagaz turns, therefore, on

whether it is a "foreign state."         As this Court has previously

noted, the Supreme Court's framework in First National City Bank

v. Banco Para El Comercio Exterior de Cuba ("Bancec"), 462 U.S.

611 (1983) governs whether an entity is classified as a foreign

state for the purposes of establishing personal jurisdiction,

that is, whether the entity in question is an alter ego of a

foreign state.    Frontera Res. Azerbaijan Corp. v. State Oil Co.

of Azerbaijan Republic, 582 F.3d 393, 400 (2d Cir. 2009).

Although Bancec was a case involving statutory interpretation of

the FSIA with no mention of the text, history, or even ex post

purpose of the Fifth Amendment, lower courts have used Bancec's

non-constitutional federal common law framework to decide

                                    11
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 12 of 52



questions of constitutional law.         See, e.g., Frontera, 582 F.3d

at 400; TMR Energy Ltd. v. State Prop. Fund of Ukraine, 411 F.3d

296, 301 (D.C. Cir. 2005).     Commentators have questioned the

rationale of both denying due process protections to foreign

states as well as using a rule untethered to the text of the

Constitution to guide constitutional analysis. 2        The rationale of

the Court of Appeals in Frontera was that because U.S. States

are not considered "persons" protected by the Fifth Amendment,

then neither should foreign states.         582 F.3d 393, 399; Cf.

South Carolina v. Katzenbach, 383 U.S. 301, 323-24         (1966)

(holding that the Voting Rights Act's preclearance requirement

was a constitutional exercise of congressional power under the

remedial powers of the Fifteenth Amendment, rejecting a Fifth

Amendment due process challenge by South Carolina).

     As a logical matter this is a doubtful proposition because

it would mean that granting due process protections to foreign

private corporations (or even non-alter ego state

instrumentalities) would elevate those entities above U.S.

States.   More importantly, however, as a constitutional matter,

there is much evidence to believe that at the time of the



2 "The Bancec test has been constitutionalized by the lower
courts with no analysis of why common law corporate and public
international law principles should govern the due process
issue." Ingrid B. Wuerth, The Due Process and Other
Constitutional Rights of Foreign Nations, Fordham L. Rev. at 16
(forthcoming 2019).
                                    12
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 13 of 52



framing,   foreign sovereigns and entities were considered

"persons" subject to appropriate process.        For instance, a 1799

opinion of the U.S. Attorney General explained, "One of the most

essential rights in the hands of the sovereign, is the judiciary

power. It extends indiscriminately to all who are in the

territory, and the sovereign only is the source of it; but it

must be remembered that there are persons whose

extraterritoriality exempts them from this jurisdiction, such as

foreign princes and their ministers, with their retinue."           1

U.S. Op. Att'y. Gen. 87, 88     (1799); see generally Ingrid B.

Wuerth, The Due Process and Other Constitutional Rights of

Foreign Nations, Fordham L. Rev. at 39-45 (forthcoming 2019)

(compiling historical sources to demonstrate that foreign

sovereigns were considered "persons" under the Fifth Amendment).

     Nevertheless, this Court must apply Bancec.         Bancec

established a presumption that "government instrumentalities

established as juridical entities distinct and independent from

their sovereign should normally be treated as such."          462 U.S.

at 626-27, 629,   632.   This presumption can be overcome to

establish an alter ego relationship if "(1) the instrumentality

is so extensively controlled by its owner that a relationship of

principal and agent is created; or (2) the recognition of an

instrumentality's separate legal status would work a fraud or

injustice."   EM Ltd. v. Banco Cent. De La Republica Argentina,

                                    13
      Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 14 of 52



800 F.3d 78, 90    (2d Cir. 2015).    These two prongs are referred

to as the extensive control and fraud or injustice prongs.

Either one may be used to prove alter ego status.          Id. at 91,

95.

      Additionally, the "[d]etermination of who is and is not an

agent of whom will be in great part factual, and the fact-

finding should be explicit." Foremost-McKesson, Inc. v. Islamic

Republic of Iran, 905 F.2d 438, 448       (D.C. Cir. 1990)    (internal

quotation marks and citations omitted).

      Perhaps because it is not rooted in the text of the

Constitution, the extensive control prong has not been

articulated as a bright-line rule. 3       The Supreme Court was clear

in Bancec that it was not "announc[ing]        [a] mechanical formula

for determining the circumstances under which the normally

separate juridical status of a government instrumentality is to

be disregarded."     462 U.S. at 633.     Instead, the Court of

Appeals has listed a number of factors to be considered in a

"fact-intensive" inquiry.      EM Ltd., 800 F.3d at 91.       These

factors ask whether the sovereign nation, "(1) uses the

instrumentality's property as its own;        (2) ignores the

instrumentality's separate status or ordinary corporate

formalities;   (3) deprives the instrumentality of the



3 On the virtue of rules see Antonin Scalia, The Rule of Law as a
Law of Rules, 56 U. CHI. L. REV. 1175 (1989).
                                     14
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 15 of 52



independence from close political control that is generally

enjoyed by government agencies;     (4) requires the instrumentality

to obtain approvals for ordinary business decisions from a

political actor; and (5) issues policies or directives that

cause the instrumentality to act directly on behalf of the

sovereign state."    Id.

     The purpose of the fraud or injustice prong is to "prevent

foreign states from avoiding their obligations by engaging in

abuses of corporate form."      Id. at 95.   "The common thread in

[cases finding a fraud or injustice] is that the sovereign

states at issue abused the corporate form."        Id.   While a

preference for repaying one set of creditors over another does

not constitute a fraud or injustice, the Court of Appeals has

pointed to "frustrat[ing] the collection efforts of creditors"

and treating the entity as a "sham" to hide assets as a showing

of fraud or injustice.     Id. at 96.

     Given the open-ended directive of the Court of Appeals in

EM Ltd., the Court's analysis proceeds in three steps.          First

the Court will evaluate each of the five EM Ltd. factors to

determine extensive control, then it will evaluate the fraud or

injustice prong, and then it will make an overall "totality of

circumstances" determination.      Cf. Crystallex Int'l Corp. v.

Bolivarian Republic of Venezuela, 333 F. Supp. 3d 380, 411 (D.

Del. 2018), aff'd and remanded, 932 F.3d 126 (3d Cir. 2019).

                                    15
    Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 16 of 52



             i.   Extensive Control

                    1. The Republic's Use of Moldovagaz's Property

     Plaintiff asserts that the Republic controls Moldovagaz's

balance sheet through the influence it exerts over its revenues.

The Republic has controlled the entity's revenues by

"determining the amounts Moldovagaz pays for gas, the amounts it

receives for transmitting gas, and the amounts Moldovagaz can

charge consumers for gas."     (Pl. Mem. at 21);    (Notice Of Filing

Of Expert Report Of Professor William E. Butler ("Butler Nov.

2018 Report"), dated Nov. 30, 2018 [dkt. no. 119], Ex. 24).            For

instance, Moldova's Prime Minister personally directed the

entity to issue a refund to consumers following a rate

reduction.   (Butler Nov. 2018 Report Ex. 9 at 2).        Recently a

court in this district, in making an alter ego finding,        found

relevant the "influence" that the leadership of a country has on

the decision making of the entity.      Esso Exploration and Prod.

Nigeria Ltd. v. Nigerian Nat'l Petroleum Corp., No. 14 Civ.

8445, at 12 (S.D.N. Y. Sept. 4, 2019).

     The Republic also appoints a "representative of the State"

in managing Moldovagaz.     (Butler Nov. 2018 Report at 12).

According to a decree from the Government of Moldova, the

representative of state shall "be obliged to agree in writing

    . with regard to the following questions: nominating

candidacies to the management organs          . making changes and

                                   16
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 17 of 52



additions to [Moldovagaz's] constitutive documents .

conclusion of transactions, the volume of which exceeds 25% of

the assets of [Moldovagaz]         . emission of obligations and

obtaining credits          "   (Id. at 13).

     The Republic also sets specific priorities for Moldovagaz

that show just how granular the day-to-day control is.          A

striking example of such priority setting is Decree 685 which,

in relevant part, says, "the Ministry of Economy [of the

Republic] shall .     . facilitate the insertion in the investment

program of AO 'Moldovagaz' for 2014 and 2015 provisions

concerning investments necessary for the modernization of the

compressor station 'Dracia' and for the transfer of a segment of

the main gas pipeline Kishinev-Rybnitsa, 1.5 kilometers in

length, located in the avalanche zone near the rural village

Bunets, Kishinev municipality, in order to ensure the supply of

natural gas from alternative sources."        (Butler Nov. 2018 Report

Ex. 15 at 1).   This clearly demonstrates an interest in and

active control over the day-to-day activities of Moldovagaz.

Decisions over specific segments of pipeline, only 1.5

kilometers long, is certainly in the wheelhouse of day-to-day

decision making and not high-level corporate governance or

national energy policy.

     In addition to the assets of the entity, the Republic also

exerts control over the debts of the entity.        The Republic has

                                    17
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 18 of 52



said that it - and not Moldovagaz - has paid some of the

Republic's debts to Gazprom, and Gazprom has endorsed this

language.   (Pl. Mem. at 23).

     Defendants' attempts to analogize to NML Capital, Ltd. v.

The Republic of Argentina, 2011 WL 524433 (S.D.N.Y. Feb. 15,

2011) in response are unavailing.        Defendants argue that control

over Moldovagaz's revenues and debts is a form of legitimate

sovereign power where any control is incidental to a sovereign's

legitimate decision to subsidize its citizenry with a supply of

natural gas.     Id. at *7.   But as one district court has

essentially put it - not all national energy companies are

created equal.     Cf. Crystallex, 333 F. Supp. 3d at 409.       The

supply of natural gas to the Republic's citizens was not the

sole purpose of Moldovagaz.      Rather the entity was constructed

as a means of reorganizing debts owed to a third-party.          This is

not mere energy policy and regulation as in NML Capital, but a

form of government financial engineering.        Furthermore, in NML

Capital, there were only allegations of "broad control.n           NML

Capital, 2011 WL 524433, at *7.      As will be demonstrated below,

and on the specific pipeline dictates above contained in Decree

685, there was more control here than simply a setting of

national priorities.     The nation may have benefitted in some way

from a re-prioritization of creditors, but this seems to the

Court categorically different from effecting energy policy.

                                    18
       Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 19 of 52



       The Republic argues that if a wholly-owned subsidiary is

not an alter ego, as the Court of Appeals held in NML Capital

then it follows a minority stake cannot create an alter ego.              As

a matter of both law and fact this is incorrect.           As a matter of

law, a court's finding that a wholly-owned subsidiary was not an

alter ego does not mean that a wholly-owned subsidiary can not

be an alter ego - Defendants' argument assumes that minority

ownership stakes, even if active, cannot exert as much control

as passive majority stakes.        This is not a correct assumption.

Additionally, as a matter of fact in this case, the relationship

that the Republic had to Moldovagaz was qualitatively different

from the relationship between Argentina and the wholly-owned

subsidiary in NML Capital because of the purposes of the

formation of Moldovagaz, which was not merely to provide energy.

As the court put it in Crystallex, finding that not all energy

companies are created equal, "[j]ust because PDVSA shares this

feature (and perhaps others) with 'typical' national oil

companies does not, however, deprive this feature of all

evidentiary value in assessing whether Venezuela exercises

extensive control over PDVSA."        Crystallex, 333 F. Supp. 3d at

409.    Argentina's national gas company is more "typical" than

that of the Republic or Venezuela.

       It is worth observing a helpful rule of thumb for future

courts in dealing with these cases.         Although certainly not

                                      19
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 20 of 52



dispositive, the Court cannot help but observe a trend in alter

ego jurisprudence: courts are more likely to make an alter ego

finding with energy companies, especially where the country's

name or some derivation thereof appears in the corporation's

name; however, there is no similar trend with respect to non-

energy companies. 4




4  For national energy companies, see, e.g., Bridas S.A.P.I.C. v.
Gov't of Turkmenistan, 447 F.3d 411 (5th Cir. 2006) (finding
that Turkmenneft was an alter ego of Turkmenistan); Esso
Exploration and Prod. Crystallex Int'l Corp. v. Bolivarian
Republic of Venezuela, 333 F. Supp. 3d 380 (D. Del. 2018)
 (finding that Petr6leos de Venezuela, S.A. was an alter ego of
the Bolivarian Republic of Venezuela); Kensington Int'l Ltd. V.
Republic of Congo, 2007 WL 1032269 (S.D.N.Y. Mar. 30, 2007)
 (finding that Societe Nationale des Petroles du Congo was an
alter ego of the Republic of Congo; Nigeria Ltd. V. Nigerian
Nat'l Petroleum Corp., 2019 WL 4194193 (S.D.N.Y. Sept. 4, 2019)
(finding that Nigerian National Petroleum Corporation was an
alter ego of Nigeria); U.S Fid. & Guar. Co. v. Petroleo
Brasileiro, 2001 WL 300735 (S.D.N.Y. Mar. 27, 2001) (finding
that Petrobras Brasileiro S.A. was an alter ego of Brazil); but
see NML Capital, Ltd. v. The Republic of Argentina, 2011 WL
524433 (S.D.N.Y. Feb. 15, 2011) (finding that Energia Argentina
S.A. was not an alter ego of the Republic of Argentina).    For
non-energy companies, see, e.g., EM Ltd. v. Banco Cent. De La
Republica Argentina, 800 F.3d 78 (2d Cir. 2015) (finding that
Banco Central de la Republica Argentina was not an alter ego of
the Republic of Argentina); Zappia Middle E. Const. Co. v.
Emirate of Abu Dhabi, 215 F.3d 247 (2d Cir. 2000) (finding that
the Abu Dhabi Commercial Bank was not an alter ego of Emirate
of Abu Dhabi); De Letelier v. Republic of Chile, 748 F.2d 790,
792 (2d Cir. 1984) (finding that Linea Aerea Nacional-Chile was
not an alter ego of the Republic of Chile); First Nat. City
Bank v. Banco Para El Comercio Exterior de Cuba, 462 U.S. 611
(1983) (holding Banco Para El Comercio Exterior de Cuba was an
alter ego of the Government of the Republic of Cuba).

                                    20
        Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 21 of 52



                      2. The Republic Ignores Moldovagaz's Separate

                         Status and Corporate Formalities

        Plaintiff argues that both the words and actions of the

Republic demonstrate that it ignores the separate status of

Moldovagaz.      On words, Plaintiff points to the Moldovan

president who has referred to the entity's debt as his country's

debt.     In a news article, Moldovan President Igor Dodon said "We

have some ideas how to get out of this situation [referring to

indebtedness]            We must understand that this debt [owed to

Gazprom] - over $6.5 billion - is the total debt of Moldova."

(Declaration Of Michael H. Mcginley ("McGinley Deel."), dated

Dec. 1, 2018 [dkt. no. 121], Ex. 22 at 1).           On actions, the

price-setting of the Republic is a fundamental determinant of

Moldovagaz's profits.        The Republic's citation to what it deems

a misstatement of Moldovan law actually furthers this point.

(Republic Mem. 29-30).         As a matter of Moldovan law, it may be

the case that Moldovagaz "has full ownership rights to its own

property."      (Id. at 30).     This is a corporate formality that the

Republic ignores when it uses Moldovagaz as a vehicle not only

for supplying energy to the citizenry but for repaying debts

owed by the Republic.        Dodon's comments evince his understanding

of the state's relationship to Moldovagaz which is that it is a

part of the state and central to its finances.            Although not




                                       21
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 22 of 52



dispositive, this factor certainly cuts in the direction of an

alter ego determination.

                   3. The Republic's Deprivation of Independence

                      from Close Political Control

     Plaintiff argues that the composition of Moldovagaz's

management organs demonstrates that it is deprived of

operational and managerial independence.        As a preliminary

matter, it is worth noting that the Republic explicitly concedes

this point.   It says that "Gazprom (not the Republic) exercises

decisive influence over Moldovagaz's corporate organs such that

the Republic plainly lacks the ability to 'manipulate'

Moldovagaz's finances as [Plaintiff] claims."         (Defendant

Republic Of Moldova's Response To Plaintiff's Second

Supplemental Memorandum Of Law And In Further Support Of Its

Motions To Vacate And To Dismiss ("Republic Rep."), dated May

23, 2019 [dkt. no. 147], at 8).      This hardly bolsters

Defendants' case that Moldovagaz is anything other than the

plaything of two Eastern European sovereigns.         The Republic does

not disagree that Moldovagaz is deprived of independence, it

simply disagrees over who is doing the depriving.

     For a number of reasons, the Court finds that it is Moldova

that is exercising control over Moldovagaz.        To begin, there are

a number of Moldovan officials who are represented in the

entity.   The Supervisory Council includes the State Secretary of

                                   22
       Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 23 of 52



the Moldovan Ministry of the Economy and Infrastructure, as well

as the Department Head of the Ministry of the Economy and

Infrastructure.      The Audit Committee includes Moldovan

government employees, including the aforementioned Department

Head and the Main Section Consultant for the Ministry of the

Economy and Infrastructure.        While the law is clear in rejecting

the proposition that "the appointment or removal of an

instrumentality's officers or directors, standing alone,

overcomes the Bancec presumption," courts have found that

appointing board members is a factor.         EM Ltd., 800 F.3d at 92;

Crystallex, 333 F. Supp. 3d at 402.         The most recent Chairman of

Moldovagaz was a Moldovan government official who is now

Moldova's Director of Security and Intelligence.            (Pl. Mem. at

27).    The Board has a residual power that includes "all

questions of the direction of currency activity of [Moldovagaz],

except for those relegated to the competence of the Meeting and

the Council."      (Butler Nov. 2018 Report Ex. 3 Art. 48(3)).

Plaintiff's expert explains, "[t]his includes the right and

power to enter into transactions of all types, make personnel

decisions, and direct the day-to-day activity of [Moldovagaz]."

(Id. at 11).

       In addition to managerial direction, the Republic has

entered into external contracts that bind Moldovagaz without a

signatory from Moldovagaz.        (Pl. Mem. at 28).     This is

                                      23
       Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 24 of 52



particularly relevant to this prong because it demonstrates that

Moldovagaz does not have the independence to make business

decisions that have an effect its own bottom line.

       Defendants counter that Gazprom is the real actor that

exerts influence over the day-to-day actions of Moldovagaz.

Plaintiff concedes that Gazprom occupies more seats on the

boards by virtue of its greater ownership stake.           This, however,

is "natural for a creditor within a joint venture," and by

looking past the formalities of the setup it becomes clear who

is in day-to-day charge.

       First, even assuming that Gazprom could extensively control

the entity, it has not been proved that it does exert influence.

Indeed, Defendants' case is belied by their own admission that

the Republic has never invoked what Plaintiff calls its

"superpower veto."       (Republic Mem. at 29).     This Court has also

previously characterized the "superpower veto" as "a state-

controlled check on the prerogative of the majority vote

concerning corporate matters" and allows the Republic to

"exercise supervision over Moldovagaz."          (September Order at

34).    The Republic's interests are being served with the current

makeup of the board and the current management.

       Additionally, undermining the assertion that Gazprom is the

entity in charge is the fact that it must abstain from important




                                      24
       Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 25 of 52



votes where there is a conflict of interest, further discussed

below.

       Defendants say that "the Chairman's responsibilities and

powers are limited to executing the policies and decisions

established by the Supervisory Council and/or the collective

Board."     (Republic Mem. at 29).     But it is not shown that the

policies and decisions of the Supervisory Council are at odds

with the Republic's wishes.        Indeed, the whole purpose of the

joint venture between the Republic and Gazprom was an agreed-

upon solution to both debt restructuring and energy provision.

In executing this policy, the Chairman is executing the desire

of the Republic.

       On more managerial decisions, the Republic also exercises

control.     For instance, the Prime Minister forced Moldovagaz to

provide a refund to customers.        (Butler Nov. 2018 Report Ex. 9

at 2).     This was not a business decision, but rather a political

one.

       Defendants also say that finding a minority stakeholder as

an alter ego is unprecedented.        The fact is that this area of

law is not so developed such that there is an established and

exhaustive list of factors where if one of them is missing,

there can be no alter ego status.




                                     25
        Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 26 of 52



                      4. Moldovagaz's Need for Approval from

                         Political Actors

        Beyond arguing that the Moldovagaz must seek approval from

political actors in the Moldovan government, Plaintiff argues

that some of Moldovagaz's most important business decisions are

made directly by the Republic.         The Republic is the chief

negotiator for Moldovagaz and decides issues like the interest

rates governing the entity's debt, the prices the entity pays

for its sole product, and the price it charges its consumers.

The Republic has pledged its resources to satisfy Moldovagaz's

obligations in certain events.          (Pl. Mem. at 30).

        The Republic has also issued a number of decrees that

direct Moldovagaz to make very granular business decisions.                For

instance, the Republic issued a decree setting forth the details

of the entity's obligations, including the documents necessary,

for a maintenance relationship between a pipeline's managers and

Moldovagaz.      (Id. at 31).    Additionally, legislation from the

Republic established a Special Commission with the power to

review any one of Moldovagaz's financial transactions and

documents, regardless of size.         (Butler Nov. 2019 Report at Ex.

13) .

        The Republic counters that its state-to-state agreements

with Russia and agreements with Gazprom are not evidence of day-

to-day control.       The Republic gives two reasons why this is the

                                      26
        Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 27 of 52



case.     First it says that "these were agreements between two

states           the Republic was not unilaterally dictating

anything."      (Republic Mem. at 35).      Although it is true that

there was no unilateral diktat from the Republic vis-a-vis

Russia or Gazprom, there was a mandate vis-a-vis Moldovagaz - a

decision was made that directly affected Moldovagaz that

Moldovagaz did not participate in.          The Third Circuit found this

factor particularly relevant when it pointed to the bondholder

disclosures of the Venezuelan energy company which stated, "[W]e

cannot assure you that [Venezuela] will not, in the future,

impose further material commitments upon us or intervene in our

commercial affairs in a manner that will adversely affect our

operations, cash flow and financial results."            Crystallex Int'l

Corp. v. Bolivarian Republic of Venezuela, 932 F.3d 126, 146 (3d

Cir. 2019).      This is certainly true here where all parties

concede that the unilateral decisions of the Republic, such as

the terms of the energy agreements with Russia and Gazprom, have

a dispositive effect on Moldovagaz.

        Indeed in U.S. Fid. & Guar. Co. v. Braspetro Oil Servs.

Co., the Court of Appeals affirmed the district court's finding

that a third party's failure to distinguish between the entity

and the sovereign was relevant.         1999 WL 307666, at *10

(S.D.N.Y. May 17, 1999), aff'd, 199 F.3d 94           (2d Cir. 1999).

Here, in negotiating, neither Gazprom nor Russia views

                                       27
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 28 of 52



Moldovagaz as its negotiating partner, but rather as a vehicle

of the Moldovan government to effect whatever agreement is made.

     The second reason given by the Republic for why its state-

to-state agreements with Russia and Gazprom do not evidence day-

to-day control is that while the treaties establish the

parameters for trade, the treaties acknowledge "amounts and

conditions for the sale of natural gas shall be determined on

the basis of annual contracts" between Gazprom and Moldovagaz.

(Republic Mem. at 36).

     The Republic undermines its case, however, when it points

to the fact that the Supervisory Board must approve the supply

agreements.   The Republic acknowledges that "the supply

agreements can only be approved by consensus of both

shareholders (Gazprom and the Republic)          in accordance with

ordinary corporate formalities."         (Id.)    It is not a defense to

the charge that the Republic controls the entity that the

Republic is one of the parties that gets to rubber stamp its own

agreement directing the entity to act in a certain way.           It is

possible that Gazprom's ability to object on the Supervisory

Board could mean that the Supervisory Board is not simply a

rubber stamp, but no evidence has been proffered to that effect,

and it would undermine the very scheme that is in place here.

What is going on is the Republic and Russia are negotiating, and




                                    28
    Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 29 of 52



their national energy companies simply instantiate the

sovereigns' agreement.

     Finally, as mentioned above, Gazprom must recuse itself

from any votes involving Moldovagaz's contract with it.

     The Republic also raises a slippery slope argument where

"any natural gas company in Europe is an alter ego of its

government who participated in negotiations and ratified a

bilateral treaty with the Russian Federation."        (Defendant

Moldovagaz' Supplemental Memorandum Of Law In Further Support Of

Moldovagaz' Motion To Vacate And Motion To Dismiss ("Moldovagaz

Mem."), dated Feb. 20, 2019 [dkt. no. 127], at 9).         There is a

clear limiting principle that would prevent all sovereigns from

being treated as alter egos with their instrumentalities, namely

the extensive control and fraud or injustice prongs.         Not all

energy companies are formed to extinguish debts of their

sovereign and not all energy companies have as shareholders

their sovereigns.    Parts of the world still adhere to principles

of free enterprise and capitalism.

                    5. The Republic Caused Moldovagaz to Act on

                      Behalf of the Republic

     The difficulty with this prong is that a shareholder often

causes a corporation to act on the shareholder's behalf.

Plaintiff argues that Moldovagaz's creation, which was

explicitly for the national purposes of both energy and debt

                                   29
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 30 of 52



restructuring, is evidence of alter ego status.         The entity has

acted in numerous times in a way not consistent with how a

purely commercial entity would act, for instance in selling to

customers who were not paying for its product and by selling its

product below market rates.

     Defendants cast the evolution of Moldovagaz as a genuine

example of privatization.      (Id. at 9-10).    They say that the

entity did not inherit any state powers, its shares trade freely

on the Stock Exchange of Moldova, and that there have been more

than 90 lawsuits against the Republic from Moldovagaz.           (Id. at

9-12);    (Notice Of Filing Of Expert Report Of Valentin Barba

("Barba Feb. 2019 Report"), dated Feb. 20, 2019 [dkt. no. 128],

at 10).

     On the first point, the entire alter ego inquiry analysis

will often look past corporate formalities, and these include

powers that the entity technically has or does not have.           Here,

as a monopolist, Moldovagaz has state-granted powers, regardless

of whether they are formally recognized as state powers in

themselves.

     On the stock market, Defendants' expert notes that from

1999 to 2019 - a twenty-year period - only 95 transactions were

registered to change the ownership rights to the shares of

Moldovagaz as a result of share transactions on the Stock

Exchange of Moldova.     (Barba Feb. 2019 Report at 11).       This is

                                    30
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 31 of 52



hardly an open market and amounts to fewer than five

transactions on average each year.        Furthermore, the number of

shares that trade is so small compared with the ownership stakes

of the Republic and Gazprom that it cannot be said the entity is

somehow beholden to public shareholders or capitalist price

discovery is at work here.      In addition, as indicated by the

confirmation of the number of transactions, some results from

"inheritance transactions," so the actual number of real

buy/sell trades is even lower.       (Id. Ex. 8 at 1).

     The final point about the actions initiated by Moldovagaz

against the Republic is worth addressing in depth because it

raises a potentially dispositive counter to an alter ego

finding.   The more the interests of the ego and its alter

diverge and become adversarial towards one another, the less

likely it is that such an alter ego relationship exists.            Here,

Defendants point to the fact that the Chairman of Moldovagaz's

Management Board, Mr. Gusev, signed two complaints against the

Republic to the Director of the Secretariat of the Energy

Community of the European Union.         (Moldovagaz Mem. at 13).

     Plaintiff makes two observations.        The first is that in the

petition Mr. Gusev wrote the existing price methodology "does

not provide for profit formation,        [and] that JSC 'Moldovagaz' is

obligated to work non-profit."       (Pl. Sur. Rep. at 8).     Secondly,

this petition cost Mr. Gusev not only his job, but raised the

                                    31
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 32 of 52



specter of imprisonment as he "became the target of a

politically-motivated criminal investigation" forcing him to

resign and leave the country.      (Id. )

     Defendants counter by saying that Mr. Gusev continued to

hold his position for a year.      This does not refute the charge

that he was forced to leave the country.        The Third Circuit

found that firing employees for not toeing the party line, as

Mr. Gusev apparently did not with respect to tariff rates, was a

relevant factor.    Crystallex, 932 F.3d at 148.

     More problematic, however, is the admission that "it did

not make sense for the state to [prosecute] Mr. Gusev criminally

in order to exert influence on AO Moldovagaz .          . since such

actions did not depend on Mister Gusev."        Defendant Moldovagaz'

Second Supplemental Memorandum Of Law In Further Support Of

Moldovagaz' Motion To Vacate And Motion To Dismiss         ("Moldovagaz

Rep."), dated May 23, 2019 [dkt. no. 145], at 2).         Defendants

cannot have it both ways - either Mr. Gusev was an actor with

actual power whose decisions to challenge the Republic

demonstrate independence or nothing depended on Mr. Gusev.

     In using three years of profitability to counter the charge

that the company is perpetually operating as a sovereign non-

profit, Defendants point to changes in tariff regulations.

(Moldovagaz Rep. at 2).     The company did not become profitable

for some endogenous reason but instead as a result of a decision

                                    32
      Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 33 of 52



made by the Republic.     While this fact is not necessarily

decisive, as a regulator does have a role to play in setting

rates, it certainly does not lend support to the idea that

Moldovagaz exists as a profit-making entity on its own.

            ii.   Fraud or Injustice

      With respect to the fraud or injustice prong, Plaintiff's

argument hinges on Defendants' attempts to evade the arbitral

award judgment, as well as Moldovagaz's persistent

undercapitalization.

      Plaintiff characterizes the 2000 Moldovan proceedings

following the arbitral award as "highly irregular."           (Pl. Mem.

at 35).   Without adopting that language, Defendants concede that

there was a mistake made by the Moldovan Court that led to the

decision to render the arbitral award unenforceable.           (Republic

Mem. at 38 n.23).     Defendants argue, however, that "the alleged

injustice resulted from a decision of the Moldovan court, not

the abuse of Moldovagaz's corporate form."          (Id. at 38).

Defendants cite to the Fifth Circuit for the proposition that

even if a sovereign act constitutes a wrong, for the purposes of

the alter ego test, the only wrongs that count are those "based

on misuse of the corporate organizational form."          Bridas

S.A.P.I.C. v. Gov't of Turkmenistan, 447 F.3d 411, 417          (5th Cir.

2006) .




                                     33
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 34 of 52



     The Court is not persuaded by this analysis.         First, in

Bridas the Fifth Circuit found a fraud or injustice had been

effected based on "[t]he Government's manipulation of [the alter

ego] to prevent [plaintiff] from recovering any substantial

damage award."    Id.   There is no question in this case that the

Republic and Moldovagaz want to prevent Plaintiff from

collecting its arbitral award.      The only question is whether

they have manipulated Moldovagaz to do so.        As a practical

matter it is certainly the case that whatever corporate

arrangements the Republic has with Moldovagaz, they have thus

far worked to prevent Plaintiff from collecting its judgment.

As in Bridas, the Republic's manipulation of Moldovagaz's

corporate form has prevented Plaintiff from recovering.

     Plaintiff points to Moldovagaz's chronic

undercapitalization as evidence of this manipulation.          With

respect to this undercapitalization there is a disagreement

between the parties as to amounts.       Plaintiff's expert, for

instance, challenges Defendants for providing no account of the

Republic's non-cash contribution to Moldovagaz.          (Notice Of

Filing Of Expert Report Of Professor William E. Butler ("Butler

Apr. 2019 Report"), dated Apr. 11, 2019 [dkt. no. 142], at 3).

Regardless of the extent of the undercapitalization, Defendants

make an important concession when they say that "the Republic

has merely provided financial assistance by agreeing to repay

                                    34
        Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 35 of 52



certain of Moldovagaz's debts to Gazprom, Moldovagaz's largest

creditor, to ensure its ability to continue to supply natural

gas to Moldova's citizens."         (Republic Mem. at 37).      As a

sovereign, paying one's largest creditor may be a wise policy

judgment, but it flies in the face of what Moldovagaz says when

it writes that any undercapitalization is not due to any

decision made by Moldova but instead a result of "chronic

unfavorable market conditions, its inferior bargaining power in

deals with the monopolistic Russian monster Gazprom, and

constant inability of its customers to pay for the consumed

gas."     (Moldovagaz Mem. at 21).      Defendants point to the fact

that the undercapitalization is not as great as in other cases

cited by Plaintiff, including Bridas.           (Moldovagaz Rep. at 3).

But this Court does not read the fraud or injustice prong to

establish an absolute value of capitalization floor above which

certain violations are acceptable.

        In response to the decision to pay Gazprom instead of their

judgment creditors, Defendants point to Moldovagaz's "strict

compliance with its Charter and all applicable law."             They wield

this strict compliance as both a sword and shield, but the Court

looks past formalities to divine what is clearly going on here:

Defendants are reprioritizing their creditors.            This may be the

correct realpolitik calculation for a sovereign, but such a

proposition finds no refuge in American courts of law which "do

                                       35
       Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 36 of 52



equal right to the poor and to the rich.n          28 U.S.C. § 453.

That is why the court in Bridas did not hang its decision on the

government of Turkmenistan's export ban, which could plausibly

be characterized as an exercise of sovereign power.            Rather the

decision rested on what is happening here - an attempt to pay

some creditors over others and use a reorganization to frustrate

collection.

       The record here demonstrates that it would work a fraud and

injustice to allow Moldovagaz to hide behind its corporate form

to reprioritize its debts with the effect that Plaintiff never

gets paid on its judgment.

            iii.   Totality of Circumstances

       There are a number of facts that do not fit neatly into the

aforementioned categories but persuade the Court towards an

alter ego determination.

       With respect to the senior officers of Moldovagaz,

Defendants' expert says that candidates for the entity's board

were "mostly not civil servants.n          (Barba Feb. 2019 Report at

22).    This is not true.     Of the five names listed, Defendants'

expert says that two were civil servants.          (Id.)   In fact, M.F.

Lesnik, who was Moldovagaz's Chairman of the Board from 1999 to

2001 was previously the general director of State Concern

Moldovagaz, which was then part of the Moldovan Department of

Energy.     (Declaration Of May Chiang ("Chiang Aff."), dated Apr.

                                      36
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 37 of 52



11, 2019 [dkt. no. 141), Ex. 3 at 1).       The majority of the names

listed, therefore, were civil servants.

     With respect to the Republic's relative power vis-a-vis

Gazprom, it is clear that the Republic has a blocking power that

gives it a tremendous amount of day-to-day control over crucial

corporate activities of the company.       As mentioned above, the

entity was created to satisfy debt to Gazprom.         Because Gazprom

sits on the board of Moldovagaz, it is conflicted and must

abstain from certain votes.      For instance, in recently approving

two transactions relating to the "delivery of natural gas to the

Republic Moldova" and the "transit of natural gas on the

territory of the Republic Moldova," it was required that

representatives from Gazprom "leave the session when the

question is considered."      (Butler Apr. 2019 Report Ex. 2 at 2).

     Defendants respond with three arguments.         First, they say

that the Gazprom votes count only in transactions where Gazprom

is not a party.    (Moldovagaz Rep. at 7).      The agreements with

Gazprom, however, are fundamental to the operation of Moldovagaz

and the very reason for the existence of the entity.          Gazprom's

inability to participate in these votes is not insignificant.

One can imagine that the only votes Gazprom can participate in

are about the paint color of the walls in Maldovagaz

headquarters.




                                    37
        Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 38 of 52



        Second, Defendants respond that all transactions with a

conflict of interest are initially discussed, and Gazprom can

participate.       (Id.);   (Barba May 2019 Report at 8).     Mere

participation, however, is not enough to ensure a decisive vote

on vital agreements.        If it is the case that Gazprom and the

Republic agree on all pertinent matters,          then it simply furthers

the point that the Republic is able to exert its will and

influence in a decisive manner that affects day-to-day

operations of the business.

        Defendants analogize to the "civilized corporate world"

where such abstentions are commonplace.           (Moldovagaz Rep. at 7).

This may be true, but there is generally no need to make an

alter ego determination in the "civilized corporate world."

Further,    Defendants have not demonstrated that such civilized

corporate practices preclude day-to-day control.

        Finally,   Defendants argue that Gazprom's abstentions only

occur at annual meetings and not on matters of day-to-day

control.      (Id.)   This argument fails because while the annual

meeting only occurs once a year, the important actions taken

there    (and executed throughout the year)       certainly allow for an

exertion of day-to-day control.

        On the formality of transferring government functions,

Defendants' expert argues that because Article 107 of the

Moldovan Constitution lists the powers and functions of the

                                       38
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 39 of 52



Moldovan government and the government has not "legally or

actually transferred to Moldovagaz" any of those powers or

functions, the Republic cannot be an alter ego.         (Barba Feb.

2019 Report at 9-10).     This argument is belied by the above

analysis that demonstrates Moldovagaz's important role in

executing energy and financial policies of the Republic.

     Defendants' expert makes much of the fact that there is a

presumption according to which "placed shares are considered as

shares fully paid for by their first acquirers."          (Notice Of

Filing Of Expert Report Of Valentin Barba ("Barba May 2019

Report"), dated May 23, 2019 [dkt. no. 146], at 3).          This

presumption "does not need to be proved, since it results from

the above mandatory provision of law."        (Barba May 2019 Report

at 4).   Plaintiff's expert, in asserting that the entity was

undercapitalized by the Republic, specifically points to the

non-cash property, which was not independently assessed, and the

actual of value of which is asserted to result in a negative

capitalization.    (Butler Apr. 2019 Report at 2).       Defendants'

expert points to reports of delivery of assets and registry of

the real estate in response.      (Barba May 2019 Report at 5).

     Even if the Court were to adopt the presumption, it is

clearly defeated here.     Defendants' expert is able to at most

show that Moldovagaz was capitalized to some extent by the

Republic.   In pointing to the lack of an independent valuation

                                    39
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 40 of 52



of the non-cash property, Plaintiff's expert is not saying that

the entity was not capitalized at all, but that it was

undercapitalized.    Additionally, there was at least certainty as

to an initial undercapitalization because Decree 1212 of the

Parliament of Moldova dated July 31, 2000 indicates that the

capital contributions had not been made in full.          (Butler Apr.

2019 Report Ex. 1 at 1).     This defeats the presumption.

Further, had there been adequate capitalization, the Republic

should be able to demonstrate it other than by mere ipse dixit

as it does in its expert's report (Barba Feb. 2019 Report at 15)

- that it does not is telling.

     Defendants' expert states, in a conclusory manner, that

"decisions [on alienation of Moldovagaz's property] were made

independently without any consent of the government."          (Barba

Feb. 2019 Report at 17).     As proof, the expert says that a

building was sold by the entity.         (Id.)   This hardly proves that

the action was done independently or without consent as it could

certainly be the case that the Republic neither objected to nor

would have objected to the sale.         The Court does not place undue

weight on the formal declarations of the charter which say

Moldovagaz "shall have the right to possess, use, and dispose of

this property autonomously . . . "       (Butler Nov. 2018 Report Ex. 3

at 4).   Defendants' expert adopts too narrow of a reading of

"independently."    Legislation and regulation circumscribe the

                                    40
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 41 of 52



manner in which property may be disposed of.        This is especially

true when laws and regulations are written not with general

applicability but instead are written specifically to direct

certain actions to be taken by particular entities.          Here, the

Republic required Moldovagaz to lay certain segments of

pipeline; the Republic also sets relevant tariffs for this

monopolist.   (Butler Nov. 2018 Report Ex. 15 at 1).         While it

may be argued that these are legislative functions, they also

demonstrate a control over the entity in furtherance of the

Republic's ends.

     Furthermore, In sum, all parties recognize that Moldovagaz

is not your mom-and-pop gas station.       But the Republic

recognizes it a little too whole-heartedly when it says "Gazprom

(not the Republic) exercises decisive influence over

Moldovagaz's corporate organs such that the Republic plainly

lacks the ability to 'manipulate' Moldovagaz's finances as

[Plaintiff] claims."     (Republic Rep. at 8).     This undermines

much of the Republic's attempts at painting Moldovagaz as a

privatized company that is seeking to turn a profit.          Even the

genesis of the entity, State Concern Moldovagaz, which was

"privatized" in 1995, resulted in a situation where at least 80%

of the company remained in state ownership.

     Moldovagaz is not master in its own house.         The Republic is

correct in saying that it is "plain" that Moldovagaz does not

                                    41
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 42 of 52



exercise decisive influence over itself; the Court simply parts

ways with the Republic over who exercises that decisive

influence.    As noted above, it is the Republic that exercises

decisive influence over Moldovagaz.       The record firmly disproves

Defendants' expert's characterization of the creation of

Moldovagaz - that it was based on a will of the Republic to

engage in "private entrepreneurial initiative."         (Barba Feb.

2019 Report at 6).    As also noted above, Moldovagaz was created

to pay down part of the Republic's debt to Gazprom and to

provide for Moldova's citizens' energy needs.

        b. Subject Matter Jurisdiction Over the Republic

     Section 1605 of the FSIA sets out enumerated exceptions to

FSIA immunity, including any case:

              (6) in which the action is brought, either to enforce
             an agreement made by the foreign state with or for the
             benefit of a private party to submit to arbitration
             all or any differences which have arisen or which may
             arise between the parties with respect to a defined
             legal relationship, whether contractual or not,
             concerning a subject matter capable of settlement by
             arbitration under the laws of the United States, or to
             confirm an award made pursuant to such an agreement to
             arbitrate, if (A) the arbitration takes place or is
             intended to take place in the United States, (B) the
             agreement or award is or may be governed by a treaty
             or other international agreement in force for the
             United States calling for recognition and enforcement
             of arbitral awards, (C) the underlying claim, save for
             the agreement to arbitrate, could have been brought in
             a United States court under this section or section
             1607, or (D) paragraph (1) of this subsection is
             otherwise applicable.




                                    42
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 43 of 52



28 U.S.C. §§ 1605(a)(6)    (emphasis added).     Having concluded

previously that the New York Convention is an "international

agreement in force for the United States calling for the

recognition and enforcement of arbitral awards" and that

Moldovagaz was subject to the arbitral award exception

(September Order at 51-52), the question before the Court is

whether the agreement was "made by" the Republic.         28 U.S.C.

§§ 1605 (a) (6).

     The Republic is a nonsignatory to the arbitration

agreement.    The Court of Appeals has recognized five theories

for binding nonsignatories to arbitration agreements: "l)

incorporation by reference; 2) assumption; 3) agency; 4) veil-

piercing/alter ego; and 5) estoppel."       Thomson-CSF, S.A. v. Am.

Arbitration Ass'n, 64 F.3d 773, 776 (2d Cir. 1995).          The Court

of Appeals has eschewed a "hybrid" approach and held "[a]

nonsignatory may not be bound to arbitrate except as dictated by

some accepted theory under agency or contract law."          Id. at 780.

     The Court has already made a determination that Moldovagaz

is an alter ego of the Republic in the context of the Fifth

Amendment due process claims of the Republic.         Given that the

Court of Appeals has explicitly not drawn a distinction between

the statutory and constitutional tests in this context, the

Court adopts the same alter ego determination to find that the




                                    43
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 44 of 52



Republic as a nonsignatory can be bound to the arbitration

agreement.

     Veil piercing determinations "differ[] with the

circumstances of each case,"      American Protein Corp. v. AB

Volvo, 844 F.2d 56, 60 (2d Cir.), cert. denied, 488 U.S. 852

(1988), and are fact specific.      The inquiry articulated by the

Court of Appeals in Thomson-CSF for veil-piercing is completely

consistent with the alter ego inquiry laid out by the Court of

Appeals in EM Ltd.     64 F.3d at 777-78.       There is here an

intermingling of corporate finances with respect to the debt

assumption.   (Pl. Mem. at 11-12).        There is also an

intermingling of directorships.      The Department Head and State

Secretary of the Ministry of the Economy and Infrastructure both

sit on the Supervisory Council.      To be sure, a sovereign is not

a corporation, so there is no exact intermingling of

directorships, but the principle here is certainly the same.

     Independently, a direct benefit estoppel theory also

provides a basis for finding that the Republic is bound to the

arbitration agreement.     "Where a company 'knowingly accept[s]

the benefits' of an agreement with an arbitration clause, even

without signing the agreement, that company may be bound by the

arbitration clause."     MAG Portfolio Consult, GMBH v. Merlin

Biomed Grp. LLC, 268 F.3d 58, 61         (2d Cir. 2001).   "The benefits

must be direct-which is to say, flowing directly from the

                                    44
      Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 45 of 52



agreement."    Id.   A benefit is indirect where "the nonsignatory

exploits the contractual relation of parties to an agreement,

but does not exploit (and thereby assume) the agreement itself."

Id.

      Plaintiff points to the 1996-97 Moldova-Russia Trade

Agreement ("Trade Agreement") as obligating the Republic to

cause Moldovagaz's predecessor, Gazsnabtranzit, to enter the

Underlying Contract that included the arbitration clause.            (Pl.

Sur. Rep. at 3).     The benefit from causing Gazsnabtranzit to

enter into the contract was a discharging of the obligations of

the Trade Agreement.

      The Republic counters that the Trade Agreement did not

require the Republic to cause Gazsnabtranzit to enter into the

contract, but rather to "instruct the relevant state bodies to

prepare proposals."      (McGinley Deel. Ex. 6 at 2).      The Trade

Agreement then says that the relevant "economic entities" will

"conclude agreements with each other."          (Id.)

      The Court is not persuaded.         The Republic's

"instruct[ions]" were not suggestions but rather orders, and

while it was an order to "prepare proposals," consummation of

these proposals was contemplated by the terms of the Trade

Agreement.    The Republic would have the Court believe that

Gazsnabtranzit, referred to as a "state bod[y]," was free to

weigh the Underlying Contract as any private party would - that

                                     45
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 46 of 52



it was purely fortunate happenstance that situation turned out

exactly as the Republic bargained for.       The Court is not

convinced.   These entities find their entire genesis in

"instructions" from the Republic that would allow Gazsnabtranzit

to discharge the Republic's obligations.        It strains credulity

to think the Republic would not get what it bargained for here.

     The Republic says "[E]ven if the Underlying Contract in a

general sense benefitted the Republic             any such benefit

plainly cannot be deemed direct because the Republic did not

exploit and thereby assume the Underlying Contract itself."

(Republic Rep. at 4).     The Court disagrees.     There was an

exploiting of the Underlying Contract here - it was specifically

contemplated by the Trade Agreement and the benefit to the

Republic, i.e. a discharging of its duties under the Trade

Agreement, flowed directly from the Underlying Contract that

contained the arbitration clause.

     Two cases cited by Plaintiff and the Republic provide the

grist for their casuistry: Deloitte Noraudit A/S v. Deloitte

Haskins & Sells, U.S., 9 F.3d 1060 (2d Cir. 1993) and American

Bureau of Shipping v. Tencara Shipyard S.P.A., 170 F.3d 349 (2d

Cir. 1999) where the Court of Appeals found direct benefits to

nonsignatories.

     In Deloitte, a Norwegian affiliate of the umbrella Deloitte

was a nonsignatory to an agreement that contained an arbitration

                                    46
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 47 of 52



clause that governed the terms of use of a trade name.

Deloitte, 9 F.3d at 1064.     The Court of Appeals held that the

affiliate was bound to the agreement because (i) the affiliate

"received the benefits secured for all [Deloitte] member firms"

pursuant to the agreement;     (ii) "the parties clearly intended to

bind all [Deloitte] members under the [agreement]"; and (iii)

the agreement "expressly condition[ed] the continuing right of

[Deloitte] member firms to use the name 'Deloitte' on their

adherence to the terms of the [a]greement."         Id.

     In Tencara Shipyard, the owner of a yacht was a

nonsignatory to an agreement that contained an arbitration

clause between the shipbuilder and the entity that certified the

yacht.   Tencara Shipyard, 170 F.3d at 351.        The owner was

required to arbitrate because of the benefit it received from

the certification of the yacht.      Id. at 353.

     The Republic distinguishes the instant case on the grounds

that in Deloitte and Tencara Shipyard, "the parties resisting

arbitration derived a direct benefit from the contracts

containing the arbitration agreement."        (Republic Rep. at 5).

Here, in contrast to the affiliate's right to use the "Deloitte"

name and the owner's ability to register the yacht in France,

"[t]he Republic has no rights to purchase or receive gas under

the Underlying Contract."      (Id. at 6).    But this is not the sole

direct benefit that redounded to the Republic.            Instead, it was

                                    47
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 48 of 52



the discharging of the duties of the Trade Agreement, that

flowed directly from the formation of the Underlying Contract

that was the benefit to the Republic.         The Republic does not

really dispute that there was a benefit - the only dispute is

over the directness - a dispute that was resolved above.           The

Court therefore does not find the Republic's attempt to

distinguish the cases compelling.

     The Republic additionally counters on a high level that

Plaintiff's argument would mean "every foreign state would be

bound by the dispute resolution clause in every private contract

that might offer some benefit to the foreign state's citizens."

(Id. at 3).   This is simply not the case.        As shown in the alter

ego analysis, this is not a "private contract" between two

private parties.    Moldovagaz is an alter ego of the Republic.

Not all national energy companies are alter egos of their

sovereigns.   It is the unique alter ego relationship between the

Republic and Moldovagaz that mitigates any concern about a

broader reading of direct benefit estoppel theory.

        c. Venue

     Defendant contends that this Court is an improper venue for

the claims brought by Plaintiff.         (Defendant Republic Of

Moldova's Memorandum Of Law In Support Of Its Motion To Dismiss

The Renewal Complaint For Lack Of Subject Matter Jurisdiction

Under The FSIA And For Improper Venue ("Def. Supp."), dated Aug.

                                    48
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 49 of 52



10, 2018 [dkt. no. 102], at 14).             In a civil action against a

foreign state, venue is proper: "(1) in any judicial district in

which a substantial part of the events . . . giving rise to the

claim occurred[;]        .       (4) in the United States District Court

for the District of Columbia if the action is brought against a

foreign state or political subdivision thereof.n             28 U.S.C.

§ 1391 (f) (1),   (4).


      Defendant's argument relies on the premise that the initial

default judgement against the Plaintiff,            (Order and Default

Judgement, dated Jul. 14, 2000 [dkt. no. 14 in 99-CV-11962]),

cannot serve as the basis for establishing venue under 28 U.S.C.

§ 1391 (f) (1).    (Def. Supp. at 15).         Defendant contends that

because "[Plaintiff] seeks to renew a judgement recognizing a

Russian arbitral award arising from a contract between Moldovan

and Russian companies to supply gas in Moldova . . . none of the

'significant' or 'material' events giving rise to Plaintiff's

claims occurred in this District.n             Id. at 15). Therefore,

Defendant argues, the District of Columbia is the only venue

that§ 1391(f) authorizes in the United States.              (Id. at 14).


      Plaintiff contends that the initial default judgment from

2000 is the "substantial part of the eventsn that makes venue in

this Court proper.           Plaintiff's Memorandum of Law in Opposition

To Defendant Republic Of Moldova's Motion To Dismiss The Renewal


                                        49
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 50 of 52



Action And Motion To Vacate The 2000 Judgment ("Pl. Opp. Mem."),

dated Sept. 28, 2018 [dkt. no. 106], at 19).          Plaintiff points

out that the instant renewal action is not an action to enforce

an arbitral award, but rather a separate, plenary action that is

distinct from the original proceeding.        (Id.)   Because the claim

in this case is based on the renewal of the 2000 default

judgement, the fact that the original judgement was entered in

this Court makes venue proper for the instant action under

§ 1391 (f) (1).   (Id. at 20).


     This appears to be an issue of first impression, at least

insofar as whether an original default judgement can serve as

the "substantial part of the events" under§ 1391(f) (1) to

retain venue in a subsequent motion to renew.         This Court agrees

with the Plaintiff's analysis and finds that the Southern

District of New York is a proper venue for the instant renewal

action.


     While it is not disputed that all of the substantial events

that lead to the arbitration award and the arbitration itself

occurred outside of the United States, the instant claim is not

an attempt by Plaintiff to re-litigate anything that occurred

outside of the United States.      The instant claim is a renewal

claim, which by definition is dependent on the existence of the

original default judgement.      As the Defendant concedes, venue in


                                    50
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 51 of 52



the original proceeding is no longer subject to challenge,          (Def.

Supp. at 15), and so it is proper to assert that venue is

grounded in that original proceeding and therefore proper in the

Southern District of New York.


     Holding otherwise would further incentivize foreign

sovereigns to ignore the internationally sanctioned summons of

the Court and, when it suits them, to raise the argument that

Defendants raise here in order to allow them to litigate an

issue twenty years after the initial resolution of the initial

claim.   If it had wished to challenge venue it should have done

so by responding to the initial complaint in 2000.




                                    51
     Case 1:16-cv-04118-LAP Document 153 Filed 09/27/19 Page 52 of 52



  IV.      Conclusion

     The Republic's motion to dismiss the renewal complaint

[dkt. no. 101 in 16-CV-4118] and motion to vacate the default

judgment [dkt. no. 66 in 99-CV-11962] are denied.         Moldovagaz's

motion to dismiss the renewal complaint [dkt. no. 79 in 16-CV-

4118] and motion to vacate the default judgment [dkt. no. 45 in

99-CV-11962] are denied.     Counsel shall confer and inform the

Court by letter no later than two weeks how they propose to

proceed.

     SO ORDERED.

Dated:       New York, New York
             September 27, 2019


                            LORETTA A. PRESKA
                            Senior United States District Judge




                                   52
